DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth, including that of a lock comprising: a body having a first body portion and a second body portion; a hook fixedly disposed on an end of the first body portion, a locking finger pivotally coupled to the hook to prevent opening of the lock, a latch movable in a latch movement direction between a first latch position to prevent the locking finger from decoupling from the hook and a second latch position to allow the locking finger to pivotally decouple from the hook to open the lock; a latch-controlling mechanism operable in a control position to prevent movement of the latch, and in a release position to cause the latch to move from the first latch position to the second latch position; a spindle movable between a first spindle position to keep the latch-controlling mechanism in the control position and a second spindle position to allow the latch-controlling mechanism to operate in the release position, the spindle having protrusions; a combination mechanism located in the second body portion, the combination mechanism having a plurality of dials arranged from top to bottom relative to the body, the dials configured to control rotational movement of a plurality of clutches, the plurality of clutches configured to control movement of the spindle between the first spindle position when the dials are not in a lock open code and the second spindle position 
The closest prior art of record, U.S. Patent Number 7,213,425 to Ling et al., disclose a lock (10) comprising: a body  (102, 104) having a first body portion and a second body portion; a hook (124) fixedly disposed on an end of the first body portion, a locking finger (126) pivotally coupled to the hook to prevent opening of the lock, a latch (146) movable in a latch movement direction between a first latch position (figure 5) to prevent the locking finger from decoupling from the hook and a second latch position (figure 6) to allow the locking finger to pivotally decouple from the hook to open the lock; a latch-controlling mechanism (142) operable in a control position to prevent movement of the latch, and in a release position to cause the latch to move from the first latch position to the second latch position; a spindle (1624) movable between wherein each of the plurality of clutches has a front and a back (respective opposed surfaces of each clutch).

However, Ling et al. does not disclose wherein each of the plurality of clutches has faulty gates located in the front and back of said clutches, wherein the faulty gates are configured so that when the dials are not in the lock open code and the button is pushed so that it contacts the spindle, the protrusions of the spindle contact the faulty gates located in the front of the clutches to thereby make a clicking sound to increase the difficulty of discovering the first spindle position, and wherein the faulty gates located in the back of the clutches are configured so that when the reset-button-with-latch is pushed inward, then the clutches are pushed to contact the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054. The examiner can normally be reached M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        




CJB /cb/
February 28, 2022